The defendant Central District, Inc., asks leave to open a decree pro confesso for the purpose of filing an answer. The answer originally filed was stricken out.
This defendant proposes by its amended answer to plead that complainant has not title to the premises which are the subject-matter of this suit. Defendant says that the city of Bayonne sold the property in 1923 to one O'Brien, complainant's *Page 479 
grantor. A preamble in the deed to O'Brien recites that the premises were acquired by the city by reason of a tax sale. Defendant says that this was not the fact; that the sale to O'Brien was not made after public advertisement and to the highest bidder as required by P.L. 1917 c. 152 (R.S. 1937,40:60-26).
Even though this be so, the sale was validated by remedial legislation. P.L. 1926 c. 304; P.L. 1930 c. 109; P.L. 1938 c.63.
Defendant claims that it did not set up the above defense in its original answer for the reason that it was misled by the above mentioned preamble in the deed to O'Brien. An examination of the records in the Hudson county register's office would have disclosed the chain of title. Defendant did not examine the records until after the answer was stricken out.
Since the case is now at issue and since the city afterward approved the disputed conveyance by resolution, in accordance with the statute, the application will be denied.